Citation Nr: 1222976	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-16 494	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a low back disability, specifically, for central herniated nucleus pulposus (HNP) at L5-S1 with mild compression of the thecal sac and the neural foramina.

2.  Entitlement to an initial rating higher than 10 percent for associated radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for associated radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard from 1974 until 2004 with periods of active duty from August to December 1974 and from February 2003 to January 2004.  His periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified. 

This appeal to the Board of Veterans' Appeals (Board) originated from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board issued a decision granting service connection for a psychiatric disorder, but remanding the remaining claims for higher ratings for the low back disability and associated lower extremity radiculopathy and for a total disability rating based on individual unemployability (TDIU).  The remand of these remaining claims to the RO was via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, in particular, a VA compensation examination reassessing the severity of these disabilities and their impact, including the now service-connected psychiatric disorder, on the Veteran's employability and potential entitlement to a TDIU.

He had this requested VA compensation examination in September 2009, and the AMC since has issued a decision in March 2011 effectuating the Board's grant of service connection for the psychiatric disorder (major depressive disorder, not otherwise specified (NOS)) and assigning an initial 50 percent rating for this disability retroactively effective from January 3, 2004.  The AMC also granted a TDIU retroactively effective from May 20, 2004, as well determined the Veteran resultantly has established basic eligibility for Dependents' Educational Assistance (DEA) as of that same date - May 20, 2004.  The contemporaneously issued March 2011 supplemental statement of the case (SSOC), however, continued to deny a rating higher than 30 percent for the low back disability and ratings higher than 10 percent for the associated right and left lower extremity radiculopathy.

So these claims are still at issue and, thus, the subject of this decision.


FINDINGS OF FACT

1.  The Veteran has painful motion on account of his low back disability, but even when considering this pain, the forward flexion of the thoracolumbar segment of his spine is not 30 degrees or less.  He also does not have favorable ankylosis of this entire segment of his spine, and he has not had incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

2.  The associated radiculopathy affecting his right and left lower extremities causes no more than mild incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 30 percent for the low back disability.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).

2.  The criteria also are not met for initial ratings higher than 10 percent for the associated radiculopathy of the right and left lower extremities.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.71a, 4.124a, DCs 8520, 8620 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter was sent to the Veteran in June 2004, prior to initially adjudicating these claims in the April 2005 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claims, which, at the time, were for service connection, and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of his claims in other letters more recently sent in March 2006 and August 2009.  

And his claims since have been readjudicated in the March 2011 SSOC, so have been reconsidered since providing that additional notice, which, in turn, rectifies ("cures") the timing defect in the provision of that additional notice since it did not precede the initial adjudication of his claims, rather, was not provided until after.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Also keep in mind that these claims initially were for service connection, since granted in the April 2005 decision at issue.  His appeal concerns his disagreement with the initial ratings assigned for his low back and lower extremity disabilities.  But when, as here, the underlying claims for service connection have been granted, there is no requirement to provide additional VCAA notice concerning a "downstream" element of the claim, so including regarding this disability rating element, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Rather, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And, as mentioned, he was provided this required SOC, also SSOC, citing the applicable statutes and regulations and discussing the reasons and bases for not assigning higher initial ratings for these disabilities.

Further, there is no allegation or evidence of any content or timing error in the provision of the VCAA notice he received or in that SOC or the SSOCs he since has received concerning his downstream claims for higher initial ratings for his disabilities.  And as the pleading party, he, not VA, has this evidentiary burden of proof of not only showing there is a VCAA notice defect in timing or content but also, above and beyond this, that this defect is unduly prejudicial, meaning outcome determinative of his claims.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009).  So absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as private and VA evaluation and treatment records - including the reports of his VA compensation examinations.  The reports of these examinations, and the other evidence on file, contain the findings needed to properly adjudicate his claims, including insofar as assessing the severity of his disabilities at issue and their impact on his occupation and daily activities.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

And in obtaining the September 2009 VA examination, on remand, there was compliance with the Board's August 2009 remand directives inasmuch as there is now sufficient information and evidence to assess the severity of these disabilities in relation to the applicable rating criteria.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

III.  Entitlement to a Rating Higher than 30 percent for the Low Back Disability and to Ratings Higher than 10 Percent for the Associated Radiculopathy of the Lower Extremities

In April 2005, the RO granted service connection for the low back disability, specifically, for central HNP at L5-S1 with mild compression of the thecal sac and the neural foramina.  According to the evidence then of record, the extent of the limitation of motion of the Veteran's low back, particularly on forward flexion, was to 40 degrees, coinciding with a 20 percent rating, but when also considering his associated pain and fatigue on repetitive use of his lumbar spine, he was entitled to an additional 10 percent.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This, in turn, meant that his actual rating was 30 percent (20 percent + 10 percent).  See 38 C.F.R. § 4.25 (VA's combined ratings table).

The RO also granted service connection and separate 10 percent ratings for the associated radiculopathy affecting each lower extremity, so for both legs.

All of these ratings were retroactively effective from January 3, 2004, the day following the conclusion of his last period of active military service.

This appeal concerns his claims that these disabilities warrant higher initial ratings, and where, as here, a Veteran has appealed the ratings initially assigned following the granting of service connection, the Board must consider whether to "stage" the ratings, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.


Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine, DCs 5235-42, provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (1).

With respect to rating any neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this code, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis a 20 percent rating, moderately severe incomplete paralysis a 40 percent rating, and severe incomplete paralysis with marked muscular atrophy a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

As already alluded to, when evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated use or during flare-ups, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, supra.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks  v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability and associated lower extremity radiculopathy do not warrant higher initial ratings.

A June 2004 private X-ray report of the lumbar spine revealed bony demineralization and spondylitic changes at the lumbosacral segments.  The lumbar lordosis was noted to be straightened.  The examiner explained this could be secondary to muscular spasm at the lumbar region and/or to positional straightening.  Otherwise, the lumbar spine was considered normal.

A VA examination was performed in August 2004.  The Veteran reported constant severe low back pain that radiated to his neck and also associated numbness in his toes.  His pain was exacerbated by certain actives such as having intercourse or lifting heavy objects.  He relieved his pain with Ben Gay.  He used a cane to walk.  He stated that his walking was limited to 15-30 minutes.  His low back disability affected his daily activities to the point that he needed help from his wife in bathing, toileting, and dressing, but he was independent with eating and grooming.  

Regarding his recreational activities, he could not use a trimmer, wash his car, mix cement, or clean his house.  He reported that he had experienced three acute flare ups during the previous year.

Objectively, the examiner found that the Veteran had range of motion to 40 degrees on forward flexion, 0 to 16 degrees of extension, 30 degrees of lateral flexion bilaterally (so to the right and left sides), and 30 degrees of lateral rotation, also bilaterally, without pain.  There was however painful motion at the endpoint of the measured range of motion.  The Veteran walked with a slow gait.  He was additionally limited by pain and fatigue following repetitive use of his thoracolumbar spine.  He was not additionally limited, however, by weakness or lack of endurance on repetitive motion.  There was no palpable lumbar spasm.  There was no weakness of his legs; the muscle strength was graded as 5/5.  There was tenderness to palpation of his lower back, although there were no postural abnormalities or fixed deformities of his back.  His lumbar spine, lower limbs, and posture were all considered normal.

On neurological examination, there was diminished pinprick and smooth sensation in his legs.  This did not follow any specific dermatome pattern (non-radicular).  There was no muscle atrophy of the lower extremities; he had normal muscle tone.  Ankle jerks were attempted but not reported because (although cooperative) he was unable to relax.  The knee jerks were +2 bilateral and symmetric.  There was positive straight leg raising, bilaterally.  The Lasegue's sign was also positive, bilaterally.  An electromyograph (EMG) confirmed L5 radiculopathy of the lower extremities.  The diagnoses included muscle spasm with mild arthritis by a May 2004 VA X-ray, muscle spasm and central HNP with mild compression of the thecal sac and neural foramina, and L-5 radiculopathy.  


The Veteran reported similar symptoms during his subsequent September 2005 VA examination.  He had an antalgic gait and a loss of lumbar lordosis of his spine.  He had range of motion to 70 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, bilaterally, and 45 degrees of lateral rotation bilaterally.  Pain was noted on forward flexion from 0-70 degrees.  He had muscle spasm and tenderness in the paravertebral muscles more on the right side.  There was no weakness, fatigue, or lack of endurance on repetition of motion.

On neurological examination, there was diffuse right lower extremity numbness without dermatomal pattern.  He had normal muscle tone with no atrophy.  The strength in the quadriceps, hamstring, and iliopsoas was normal.  He had good dorsiflexion and plantar flexion.  The reflexes were +2 in L4 to S1, bilaterally.  The Lasegue's sign was considered equivocal.

During an even more recent VA examination in September 2009, the Veteran reported that he had severe weekly flare ups.  When this occurs he is unable to get out of the bed.  He used a cane to walk.  He reported that he was able to walk a quarter of a mile.  His posture was considered normal on objective physical examination, but he had a wide based antalgic gait.  There was lumbar flattening.  There was no lordosis or kyphosis.  There was spasm and tenderness of the thoracic sacrospinalis.  There was no muscle atrophy, weakness, or pain on motion.  The examiner indicated that the muscle spasm, tenderness, and guarding were severe enough to result in an abnormal gait.  The Lasegue's sign was negative.  On the sensory portion of the examination, his sensitivity to pinprick and light touch were graded as 1/2.  His positional sense was 2/2.  In reflex testing, his knee jerks were normal; his ankle jerk was 1+; and the plantar (Babinski) was normal.  On motor examination he had 4/5 strength on flexion and extension of his hips, knees, ankle and great toe.  As for his range of motion, he had 45 degrees of flexion, 10 degrees of extension, 30 degrees of left lateral flexion, 25 degrees of right lateral flexion, and 30 degrees of lateral rotation bilaterally.  There was no objective evidence of pain on active range of motion, but it was apparent on repetitive motion.

In light of these findings, there is no basis to assign a higher rating under the General Rating Formula for Diseases and Injuries of the Spine because the Veteran's forward flexion is to greater than 30 degrees; at worst, when considering his pain, it has been restricted to just 40 degrees.  And since there is motion in every direction, albeit less than normal range of motion in some, there is no indication of favorable ankylosis of his entire thoracolumbar spine (referring to the combined thoracic and lumbar segments).  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Whereas unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Neither is the situation here.

The Board also has considered DC 5243 as to the total duration of incapacitating episodes during the preceding 12 months.  As reported above, in recounting his symptoms during his VA compensation examination, the Veteran indicated that he sometimes has been unable to get out of bed during his flare-ups, so when he experiences an exacerbation of his symptoms.  More importantly, though, there is no indication that any physician has actually prescribed bed rest, so, by definition, the Veteran has not in actuality experienced any incapacitating episodes, much less of the frequency and duration required for a higher rating under DC 5243.


In regards to the functional loss due to pain, weakness, fatigability, or incoordination of his thoracolumbar spine, it is worth repeating that the RO already has factored this into his existing rating by granting an additional 10 percent to account for his continuing complaints of pain and fatigue, that is, over and above the 20 percent rating he is entitled to were this not an additional consideration.  See again 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

And as for his lower extremity radiculopathy, he has separate 10 percent ratings under DC 8620.  This code provides the rating criteria for paralysis of the sciatic nerve and, therefore, neuritis (8620) and neuralgia (8720) of the nerve.  And, as explained, disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis, depending on whether it is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Whereas complete paralysis of the sciatic nerve, which is rated as 80-percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520

But the evidence in this case does not establish the Veteran has moderate (versus just relatively mild) incomplete paralysis of his right and left sciatic nerve, as required for higher 20 percent ratings under DC 8520 (on referral from 8620).  Although there was objective evidence of diminished sensation to pain in his lower extremities, the evaluating VA clinicians specifically found no atrophy of the muscles or weakness of the legs.  Objective neurological testing found muscle strength of 4/5 to 5/5 in both lower extremities.  Knee jerk and plantar reflexes in the lower extremities were 2+, and symmetric.  The position sense was normal.  There was no abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movements shown.  None of the function of any joint was affected by the nerve disorder.  So these findings indicate at most mild incomplete paralysis of the sciatic nerve and therefore do not establish entitlement to a disability rating greater than 10 percent.  38 C.F.R. § 4.7.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 30 percent for the Veteran's underlying low back disability and for initial ratings higher than 10 percent for the associated radiculopathy affecting his lower extremities.  And since his lumbar spine disability and associated radiculopathy of his lower extremities have never been more severe at any time since the effective date of service connection, the Board cannot "stage" these ratings as they represent the greatest level of impairment for the time period at issue.  Fenderson, 12 Vet. App at 125-26.

Also, as the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board also has considered whether extra-schedular ratings are warranted.  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director of Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  If on the other hand the Rating Schedule criteria do not reasonably describe or contemplate the claimant's disability level and symptomatology, a determination must be made as to whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, there is no disputing the Veteran is functionally limited or impaired as a result of his low back disability and associated lower extremity radiculopathy.  There equally is no questioning the fact that these service-connected disabilities (and the major depressive disorder, NOS, which also is service connected) render him unemployable.  But because of this, the RO has granted a TDIU, which itself acknowledges the affect and impact these and his other service connected disability have on his ability to work.  Indeed, the combined effect of these disabilities is such that, together, they are so severe as to effectively preclude him from obtaining and maintaining substantially gainful employment versus just marginal employment, when also considering his level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

That said, the Veterans Court (CAVC) has recognized that "the effect of a 
service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

Still, the medical and other evidence in the file fails to show anything so unique or unusual about the Veteran's low back disability and associated lower extremity radiculopathy and consequent functional and occupational impairment that would render application of the regular Rating Schedule criteria inadequate or impractical.  His primary symptoms are chronic pain and resultant limitation of motion.  This pain also radiates into his lower extremities, as does his numbness.  But all of these symptoms are specifically accounted for in the regular schedular rating criteria.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired, especially in cases where the Veteran has a rating in the higher range of the rating spectrum).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, otherwise suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  His evaluation and treatment have been primarily - if not exclusively, on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  So the Board is not obligated to refer this case for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for an initial rating higher than 30 for the low back disability is denied.

The claims for initial ratings higher than 10 percent for the associated radiculopathy of the right and left lower extremities also are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


